United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, ROANOKE CARRIER
ANNEX, Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-942
Issued: November 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 24, 2010 appellant, through counsel, filed a timely appeal of the February 1,
2010 merit decision of the Office of Workers’ Compensation Programs denying his recurrence of
disability claim. Pursuant to 5 U.S.C. § 8149 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability commencing
June 24, 2009 causally related to his September 11, 2007 employment injury.
On appeal, appellant’s attorney asserts that the Office’s February 1, 2010 decision was
contrary to fact and law.
FACTUAL HISTORY
On October 19, 2007 appellant, then a 51-year-old city letter carrier, filed a traumatic
injury claim alleging that on September 11, 2007 he sustained lower back strain as a result of
loading bags at work. The Office accepted his claim for back sprain. Appellant returned to work

as a modified city carrier and received compensation for total disability when work within his
physical restrictions was not available at the employing establishment.1
In a prescription note dated June 24, 2009, Dr. Cyrus E. Bakhit, an attending internist and
Board-certified anesthesiologist, advised that appellant was totally disabled for work through
July 21, 2009. In a June 24, 2009 medical report, he stated that appellant’s pain was refractory to
treatment and exacerbated by bending and prolonged standing and sitting. Dr. Bakhit reiterated
his opinion that appellant was totally disabled through July 21, 2009.
By letter dated June 30, 2009, the Office advised appellant that it had received
notification from Dr. Bakhit regarding his total disability for work. It requested that he complete
an accompanying recurrence of disability claim (Form CA-2a) and submit additional factual and
medical evidence.
On July 3, 2009 appellant filed a Form CA-2a alleging that he sustained a recurrence of
disability commencing June 24, 2009 due to his September 11, 2007 employment injury. He
noted that he had not been released to return to full-duty work. In another report dated June 24,
2009, Dr. Bakhit listed his findings on physical examination and diagnosed lumbar degenerative
disc disease and lumbar facet joint arthropathy. He reiterated his opinion that appellant was
totally disabled for work through July 21, 2009. In a July 21, 2009 report, Dr. Bakhit listed his
findings on physical examination and indicated that appellant underwent a provocation lumbar
discography at L1-2, L2-3, L3-4 and L4-S1. He diagnosed lumbar spondylosis. Dr. Bakhit
stated that appellant would continue to be off work. In a July 29, 2009 prescription note and
report, he advised that appellant may be able to return to work after undergoing a functional
capacity evaluation (FCE). In the July 29, 2009 report, Dr. Bakhit reiterated his diagnoses of
lumbar degenerative disc disease and lumbar facet joint arthropathy.
On July 29, 2009 the employing establishment advised the Office that it accommodated
appellant’s work restrictions. He was allowed to take as many breaks as necessary. There had
been no change in appellant’s work schedule or job requirements.
By decision dated August 13, 2009, the Office denied appellant’s recurrence of disability
claim. The medical evidence of record was found insufficient to establish that his total disability
commencing June 24, 2009 was due to his accepted September 11, 2007 employment injury.
On August 21, 2009 appellant, through counsel, requested an oral hearing before an
Office hearing representative. In a July 29, 2009 prescription note, Dr. Bakhit ordered an FCE.
In an October 1, 2009 prescription note, Dr. Bakhit ordered equipment to provide appellant with
protection from L5 to T9 as he was status post a lumbar procedure. In reports dated
September 25 and November 20, 2009 and January 6, 2010, Dr. Bakhit listed his findings on
physical examination and reiterated his diagnoses of lumbar degenerative disc disease and
lumbar facet joint arthropathy. He also diagnosed lumbar disc displacement. In another
November 20, 2009 report, Dr. Bakhit opined that appellant’s current low back pain was causally
related to his September 11, 2007 employment injury.
1

The record reveals that commencing September 11, 2007, the date of injury, the employing establishment did
not release appellant to full duty.

2

A September 16, 2009 FCE report found that appellant may be capable of performing
light work on a limited basis. His inactive lifestyle and reported low positional tolerances of 10
to 15 minutes in any one position would have a negative effect on any potential placement. It
was questionable as to whether appellant could be competitively employed.
A July 21, 2009 computerized tomography scan report of appellant’s lumbar spine from
Dr. Clifford A. Nottingham, III, a Board-certified family practitioner, revealed findings
consistent with spondylosis and Grade 4 posterior annular tears at L1-2, L2-3, L3-4, L4-5 and
L5-S1.
By decision dated February 1, 2010, an Office hearing representative affirmed the
August 13, 2009 decision, finding that appellant failed to establish that he sustained a recurrence
of total disability commencing June 24, 2009 causally related to his September 11, 2007
employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.3
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that he cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.4
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.5

2

20 C.F.R. § 10.5(x).

3

Id.

4

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

James H. Botts, 50 ECAB 265 (1999).

3

ANALYSIS
The Office accepted that appellant sustained a lumbar sprain on September 11, 2007.
Following this injury, appellant returned to limited light-duty work. He claimed a recurrence of
total disability commencing June 24, 2009 causally related to his accepted employment injury.
Appellant must demonstrate either that his condition has changed such that he could not perform
the activities required by his modified job or that the requirements of the limited light-duty jobs
changed. The Board finds that the record contains no evidence that the limited light-duty job
requirements were changed or withdrawn or that appellant’s employment-related condition has
changed such that it precluded him from performing limited light-duty work.
Dr. Bakhit’s November 20, 2009 report found that appellant’s current low back pain was
causally related to his September 11, 2007 employment injury. As noted, a recurrence of
disability is defined as a spontaneous change in the accepted medical condition. Dr. Bakhit,
however, did not address the issue of how the accepted employment injury spontaneously caused
or aggravated the diagnosed condition as of June 24, 2009.6 Further, the Board notes that a
diagnosis of pain, without more in the way of medical rationale, does not constitute the basis for
the payment of compensation.7 The Board finds that Dr. Bakhit’s report is insufficient to
establish appellant’s claim.
Dr. Bakhit’s June 24 and July 29, 2009 prescription note and reports revealed that
appellant had lumbar degenerative disc disease, lumbar facet joint arthropathy and lumbar
spondylosis. He opined that appellant was totally disabled for work. Dr. Bakhit did not address
whether appellant’s disability was causally related to the September 11, 2007 employment
injury. The Board finds that his reports are insufficient to establish that appellant’s disability for
work commencing June 24, 2009 was causally related to the accepted employment injury.
The remainder of the medical evidence, including Dr. Bakhit’s July 29 and October 1,
2009 prescriptions and reports dated September 25, 2009 to January 6, 2010, Dr. Nottingham’s
July 21, 2009 diagnostic test results and the September 16, 2009 FCE report failed to provide an
opinion on causal relationship between the claimed period of disability and the September 11,
2007 employment injury. The Board finds, therefore, that this evidence does not establish that
the claimed period of disability was causally related to appellant’s accepted employment injury.
Appellant has not met his burden of proof in establishing that there was a change in the
nature or extent of the injury-related conditions or a change in the nature and extent of the
limited light-duty requirements which would prohibit him from performing the limited light-duty
positions he assumed after he returned to work.

6

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
7

See C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008) (pain is a symptom, not a compensable
medical diagnosis); Robert Broome, 55 ECAB 339, 342 (2004).

4

CONCLUSION
The Board finds that appellant has failed to establish that he sustained a recurrence of
total disability commencing June 24, 2009 causally related to his September 11, 2007
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

